Exhibit 10.1

 

AGREEMENT, dated as of June 27, 2014 (the “Agreement”), by and between
BIORESTORATIVE THERAPIES, INC., a Nevada corporation (the “Company”), and JOEL
SAN ANTONIO (“San Antonio”).

 

RECITALS

 

WHEREAS, San Antonio serves as a director of the Company and one or more of the
Company’s subsidiaries.

 

WHEREAS, the Company and San Antonio desire that San Antonio’s directorship with
the Company and the Company’s subsidiaries cease upon and subject to the terms
and conditions set forth herein.

 

NOW, THEREFORE, upon the agreements and covenants set forth herein, the parties
hereto agree as follows:

 

1.           RESIGNATION; DIRECTOR SERVICES AMOUNT.

 

1.1           San Antonio hereby resigns as a director of the Company (including
as a member of each committee of the Board of Directors of the Company) and each
of the Company’s subsidiaries, including Stem Cell Cayman Ltd., effective
immediately.

 

1.2           Subject to the terms and conditions of this Agreement, in
consideration of director services performed to date, the Company agrees (a) to
pay to San Antonio the aggregate amount of eighty thousand dollars ($80,000)
(the “Director Services Amount”) payable as follows: (i) thirty thousand dollars
($30,000) concurrently with the execution hereof and (ii) the balance in six (6)
equal monthly installments of eight thousand three hundred thirty-three dollars
and thirty-three cents ($8,333.33) payable on the last day of each calendar
month commencing on July 31, 2014 and (b) that all outstanding options granted
to San Antonio which are not exercisable as of the date hereof shall become
exercisable on the earlier of (i) the date on which such options are scheduled
to become exercisable or (ii) December 31, 2014, and all outstanding options
shall remain exercisable until their respective expiration dates notwithstanding
San Antonio’s resignation as a director. In the event that any Director Services
Amount payment is not made when due and such failure continues unremedied for a
period of fifteen (15) days following the due date, then San Antonio shall be
entitled to receive interest at the rate of eight percent (8%) per annum on the
late payment until paid.

 

1.3           The amount to be paid and the rights granted to San Antonio
pursuant to Section 1.2 hereof shall constitute the sole and exclusive right and
remedy of San Antonio, and San Antonio shall not be entitled to any other or
further compensation, rights or benefits hereunder or otherwise, including
accrued and unpaid director fees, reimbursement of expenses, issuance of shares,
grants of options or otherwise.

 

1.4           San Antonio’s resignation is not due to a disagreement with the
Company on any matter relating to the Company’s operations, policies or
practices.

 

 

 

 



 



2.           RELEASE.

 

2.1           The consideration set forth herein is in full and complete
satisfaction of all claims whatsoever. San Antonio hereby releases, waives, and
forever discharges any and all claims of any kind against the Company and each
and every of its subsidiaries, affiliates, divisions, parents, and respective
predecessors, successors and assigns and their respective directors, officers,
representatives, shareholders, members, managers, agents, employees, consultants
and independent contractors, past, present and future, arising from San
Antonio’s service as a director and/or resignation, or from any other matter
whatsoever up to and including the date of this Agreement, whether known or
unknown, that he may have or had, whether imposed by express or implied
contract, tort, common law, equity, public policy, statute, executive order or
law, or any other duty obligation of any kind or description.

 

2.2           This Agreement has been executed freely, knowingly and voluntarily
by San Antonio without duress, coercion, or undue influence, with a full
understanding of its terms. San Antonio acknowledges and agrees that, prior to
executing this Agreement, he has been provided with sufficient time in which to
consider this Agreement and that, in deciding to execute this Agreement, he has
relied on his own judgment and further acknowledges that he is fully aware of
its contents and of its legal effect.

 

2.3           The terms and conditions of this Agreement have been fully
explained to San Antonio and he has entered into this Agreement with the
assistance and advice of counsel.

 

2.4           The Company hereby releases, waives, and forever discharges any
and all claims of any kind against San Antonio, arising from San Antonio’s
service as a director, or from any other matter whatsoever up to and including
the date of this Agreement, whether known or unknown, that it may have or had,
whether imposed by express or implied contract, tort, common law, equity, public
policy, statute, executive order or law, or any other duty obligation of any
kind or description.

 

2.5           This Agreement has been executed freely, knowingly and voluntarily
by the Company without duress, coercion, or undue influence, with a full
understanding of its terms. The Company acknowledges and agrees that, prior to
executing this Agreement, it has been provided with sufficient time in which to
consider this Agreement and that, in deciding to execute this Agreement, it has
relied on its own judgment and further acknowledges that it is fully aware of
its contents and of its legal effect.

 

2.6           The terms and conditions of this Agreement have been fully
explained to the Company and it has entered into this Agreement with the
assistance and advice of counsel.

 

3.           RESTRICTIVE COVENANTS. In consideration of the Company’s covenants
set forth in Section 1.2, and in order to induce the Company to execute this
Agreement, San Antonio agrees as set forth below. For purposes of this Section
3, the term “Company” shall include the Company and each and every of its
subsidiaries, affiliates, divisions, parents, and respective predecessors,
successors and assigns and their respective directors, officers,
representatives, shareholders, members, managers, agents, employees, consultants
and independent contractors, past, present and future.

 



 

 

 

3.1           (a)           San Antonio agrees that he will not in any way
disparage the Company or any of its officers or directors, or make or solicit
any comments, statements or the like, that may be considered to be derogatory or
detrimental to the good name or business reputation of the Company or any of its
officers or directors. San Antonio similarly agrees not to otherwise take or
condone any action that is intended, or would reasonably be expected, to harm
the Company, to impair the reputation of the Company or any of its officers or
directors, or to lead to unwanted or unfavorable publicity to the Company or any
of its officers or directors.

 

(b)           The Company agrees that it will not in any way disparage San
Antonio, or make or solicit any comments, statements or the like, that may be
considered to be derogatory or detrimental to the good name or business
reputation of San Antonio. The Company similarly agrees not to otherwise take or
condone any action that is intended, or would reasonably be expected, to harm
San Antonio, to impair San Antonio’s reputation, or to lead to unwanted or
unfavorable publicity to San Antonio.

 

3.2           (a)           From and after the date hereof, San Antonio will
treat and hold in confidence and not disclose any and all Confidential
Information (as hereinafter defined) and refrain from using any of the
Confidential Information, and shall deliver promptly to the Company or destroy,
at the written request and option of the Company, all tangible embodiments (and
all copies) of the Confidential Information which are in his possession. In the
event that San Antonio is requested or required (by oral question or written
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar legal proceeding) to disclose
any Confidential Information, he will notify the Company promptly of the request
or requirement so that the Company may seek a protective order.

 

(b)           For purposes hereof, the term “Confidential Information” shall
mean (i) the terms and provisions of this Agreement, (ii) all information given
to San Antonio, directly or indirectly, by the Company, whether discussed or
handed out at a Board of Directors or committee meeting, or circulated to
directors in advance of, or following, a meeting, (iii) all information
otherwise obtained by San Antonio in his capacity as a director, (iv) all
information relating to the Company otherwise obtained by San Antonio during the
course of his service as a director and (v) all other confidential or
proprietary information and trade secrets of the Company including, without
limitation, all correspondence, memoranda, files, manuals, books, lists,
financial, operating or marketing records, forms, concepts, sales presentations,
marketing programs, marketing strategy, business practices, bidding information,
methods of operation, trademarks, patents, patent applications, other
intellectual property rights, licenses, software and other technical
information, customer leads, supplier lists, supplier leads, contract proposals,
documents identifying past, present and future customers, hiring and training
methods, personnel records, investment policies, pricing and cost information,
financial and other confidential and proprietary information concerning the
Company’s operations and expansion plans, other trade secrets, any analyses,
compilations or reports with regard to the foregoing, and all other information
relating to the Company, whether such information is in written form or on
magnetic tape, floppy disks, cd-roms or other means of storing electronic data.
Confidential Information shall not include any information (i) which has been
publicly disclosed by means other than by a breach of a confidentiality
agreement, (ii) which is subsequently disclosed by any third party not in breach
of a confidentiality agreement or obligation, or (iii) that is authorized in
writing by the Company to be disclosed or released by San Antonio.

 



 

 

 

3.3           (a)           The parties recognize that, because of the nature of
the subject matter of this Section 3, it would be impracticable and extremely
difficult to determine actual damages to the Company in the event of a breach or
threatened breach of any provision hereof by San Antonio. Accordingly, in such
event, the Company shall have the following rights and remedies:

 

(i)           the right and remedy to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, by way of
injunctive relief or otherwise, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable injury to the Company, that
money damages will not provide an adequate remedy to the Company and that the
Company shall not be required to post any bond or other security in connection
therewith;

 

(ii)           the right and remedy to require San Antonio to account for and
pay over to the Company all monies and other consideration derived or received
by San Antonio as the result of any transactions constituting a breach of any of
the provisions of this Section 3, and San Antonio hereby agrees to account for
and pay over such monies and other consideration to the Company; and

 

(iii)           the right to recover reasonable attorneys’ fees and costs and
expenses incurred in any action or proceeding in which it seeks to enforce its
rights hereunder.

 

(b)           The Company agrees that, in the event of a breach of the
provisions of Section 3.1(b) hereof, San Antonio shall have the right to recover
reasonable attorneys’ and costs and expenses incurred in any action or
proceeding in which he seeks to enforce his rights with regard thereto.

 

3.4           Each of the rights and remedies enumerated above shall be
independent of the other, and shall be severally enforceable, and all of such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the parties under law or in equity.

 

3.5           San Antonio shall not, without the prior written consent of the
Company, sell, transfer or otherwise dispose of, directly or indirectly, any
securities of the Company during the 180 day period following the consummation
of any public or private offering of the Company’s securities, or other Company
financing, in each case that is either underwritten or for which the Company
utilizes a placement agent, or for such longer period of time as any of the
Company’s officers and/or directors so agree. The underwriters, placement agents
and/or subscribers in connection with such offering or financing are intended
third-party beneficiaries of this Section 3.5 and shall have the right, power,
and authority to enforce the provisions hereof as though they were a party to
this Agreement. San Antonio shall execute such agreements as may be reasonably
requested by the underwriters, placement agents and/or subscribers in connection
with such offering or financing that are consistent with this Section 3.5 or
that are necessary to give further effect thereto.

 



 

 

 

3.6           San Antonio agrees that, from and after the date hereof, he shall
not, directly or indirectly, sell, transfer or otherwise dispose of (a) more
than ten thousand (10,000) shares of Common Stock of the Company on any
particular day and/or (b) more than two hundred fifty thousand (250,000) shares
of Common Stock of the Company during any three (3) calendar month period (in
each case subject to adjustment for stock splits, reverse stock splits, stock
dividends, recapitalizations and the like). The foregoing restriction is in
addition to any volume limitations provided for under applicable law.
Concurrently with the execution of this Agreement, San Antonio is delivering to
the Company the certificates representing all shares of stock owned, directly or
indirectly, by him so that a legend may be placed on such certificates with
respect to the foregoing restrictions. San Antonio acknowledges and agrees that
a legend with regard to the foregoing restrictions shall be placed on any
certificates for shares hereafter issued to him. The foregoing shall not be
deemed to limit the provisions of Section 3.5.

 

3.7           The restrictive covenants contained in this Agreement are material
elements of the consideration to be paid by the Company under this Agreement and
are reasonable and properly required for the adequate protection of the Company.

 

3.8           San Antonio understands that, in the event of any violation of the
covenants set forth in this Section 3, the Company’s obligation to pay the
Director Services Amount shall terminate and be of no further force or effect,
San Antonio shall be obligated to reimburse the Company for all Director
Services Amounts paid and the outstanding options held by San Antonio shall
terminate and be of no further force or effect.

 

4.           COOPERATION. San Antonio agrees to provide reasonable support and
cooperation to the Company, including litigation support, concerning any
business matter of which he has knowledge by virtue of his service as a director
of the Company prior to the date hereof.

 

5.           AFFIRMATIONS. San Antonio affirms that he has not filed, caused to
be filed, or presently is a party to any claim, complaint, or action against the
Company in any forum.

 

6.           RETURN OF PROPERTY. San Antonio certifies that he has returned all
Company property in his possession.

 

7.           CHOICE OF LAW; JURISDICTION; WAIVER OF TRIAL BY JURY. The parties
agree that this Agreement shall be governed by and construed in accordance with
the laws of the State of New York, excluding choice of law principles thereof.
The Company and San Antonio hereby irrevocably consent and submit to the
exclusive jurisdiction of any federal or state court located within Nassau or
Suffolk County, New York over any dispute arising out of or relating to this
Agreement and each party hereby irrevocably agrees that all claims in respect of
such dispute or any legal action related thereto may be heard and determined in
such courts. Each party hereby irrevocably waives, to the fullest extent
permitted by applicable law, any objection that such party may now or hereafter
have to the laying of venue of any such dispute brought in such court or any
defense of inconvenient forum for the maintenance of such dispute. In connection
with any controversy arising out of or relating to the Agreement, each of the
Company and San Antonio irrevocably (a) consents to service of process out of
the aforementioned courts, (b) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) AND ANY OBJECTION THAT IT
OR HE MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
AFOREMENTIONED COURTS, (c) agrees that service of process in any such action
may, to the fullest extent permitted by applicable law, be effected by mailing a
copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party at its or his address as
provided in Section 11, and (d) agrees that nothing in the Agreement shall
affect the right to effect service of process in any other manner permitted by
applicable law.

 



 

 

 

8.           ENTIRE AGREEMENT. This Agreement contains the full and complete
understanding and agreement of the parties hereto with respect to the subject
matter contained herein and supersedes all prior or contemporaneous written or
oral understandings or agreements with respect to the subject matter hereof. No
modification of this Agreement shall be binding unless made in writing and
signed by the party sought to be charged.

 

9.           BINDING EFFECT. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors,
assigns and legal representatives.

 

10.           WAIVER; SEVERABILITY. The waiver by either party of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach. If any provision of this Agreement, or part thereof,
shall be held to be invalid or unenforceable, such invalidity or
unenforceability shall attach only to such provision and not in any way affect
or render invalid or unenforceable any other provisions of this Agreement, and
this Agreement shall be carried out as if such invalid or unenforceable
provision, or part thereof, had been reformed, and any court of competent
jurisdiction is authorized to so reform such invalid or unenforceable provision,
so that it would be valid, legal and enforceable to the fullest extent permitted
by applicable law.

 

11.           NOTICES; DELIVERIES. Any and all notices or other communications
or deliveries required or permitted to be given or made pursuant to any of the
provisions of this Agreement shall be deemed to have been duly given or made for
all purposes when hand delivered or sent by certified or registered mail, return
receipt requested and postage prepaid, or overnight mail or courier as follows:

 

If to the Company:

 

555 Heritage Drive

Jupiter, Florida 33458

Attn: Chief Executive Officer

 

with a copy to:

 

Certilman Balin Adler & Hyman, LLP

90 Merrick Avenue

East Meadow, New York 11554

Attention: Fred Skolnik, Esq.

 



 

 

 

If to San Antonio, at:

 

12 Joshua Slocum Dock

Dolphin Cove, Connecticut 06902

 

with a copy to:

 

David May, Esq.

4102 Mockingbird

Colleyville, Texas 76034

 

or such other address as shall be furnished in writing by either party, and any
notice, delivery or communication given pursuant to the provisions hereof shall
be deemed to have been given as of the date delivered or so mailed or
transmitted.

 

12.           COUNTERPARTS; HEADINGS. This Agreement may be executed in
counterparts, each of which shall be an original, but all of which taken
together shall constitute one agreement. The headings contained in this
Agreement are solely for the convenience of the parties, and are not intended to
and do not limit, construe or modify any of the terms and conditions hereof.

 

13.           FACSIMILE; EMAIL. Signatures hereon which are transmitted via
facsimile, email or other electronic image shall be deemed original signatures.

 

14.           REPRESENTATION BY COUNSEL; INTERPRETATION. Each party acknowledges
that it or he has been represented by counsel in connection with this Agreement.
Accordingly, any rule or law or any legal decision that would require the
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived by the parties. The
provisions of this Agreement shall be interpreted in a reasonable manner to give
effect to the intent of the parties hereto.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

  BIORESTORATIVE THERAPIES, INC.               By:                 Mark Weinreb,
Chief Executive Officer                      Joel San Antonio  

 

 

 

 



 

